Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 16-20 are canceled.
Allowable Subject Matter
Claims 1, 3, 5-9, and 11-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method of indicating a presence of a first liquid in a liquid mixture comprising providing a chromogenic sensor having a shape memory polymer structure having a waveform cross-section selected from a square waveform cross-section, a rectangle waveform cross-section, a sine waveform cross-section, a triangular waveform cross-section, a sawtooth waveform cross-section, and a pyramidal waveform cross-section.  Exposing an area of the shape memory polymer in a programmed state to a liquid mixture wherein the shape memory polymer changes to an activated state when exposed to a liquid mixture including the first liquid, and wherein the presence of the first liquid is indicated by the change to the activated state when the first liquid is present above a pre-determined concentration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797

/BRIAN R GORDON/Primary Examiner, Art Unit 1798